DETAILED ACTION

This action is in reply to Applicant’s response filed February 9, 2022.
Claims 1 and 9 have been amended.
Claims 1-18 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Statement of Reason(s) for Allowance
The following is an examiner’s statement of reasons for allowance:
The prior art does not expressly teach or render obvious the invention as recited in the independent claims.  “[R]eceiving, by a first aggregate topic event consumer from a plurality of aggregate topic event consumers based on an aggregate topic, a batch of events stored in an event recordation system according to the aggregate topic, wherein an event from the batch of events is associated with a first initial topic that is different from the aggregate topic […]; determining, by the first aggregate topic event consumer, the first initial topic associated with one or more events […]; updating, by the first aggregate topic event consumer based on the first initial topic, a state of a first event consumer in a states of event consumers from an idle state to a running state, […] wherein the states of event consumers includes entries representing the plurality of aggregate topic event consumers and entries representing event consumers associated with initial topics, wherein a state of each aggregate topic event consumer identified in the .

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLY L JORDAN whose telephone number is (571)270-5481.  The examiner can normally be reached on Monday-Friday 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dennis Chow can be reached on (571) 272-7767.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLY L JORDAN/Examiner, Art Unit 2194                                                                                                                                                                                                        




/DOON Y CHOW/Supervisory Patent Examiner, Art Unit 2194